                     Case 1:19-mj-10068-UA Document 13
                                                    12 Filed 09/23/20
                                                             09/22/20 Page 1 of 1




                                       KOEHLER             &     ISAACS LLP
                                                    ATTORNEYS AT LAW
                                                61BROADWAY, 25TH FLOOR
RICHARD J. KOEHLER                                                                                       OF COUNSEL
STEVEN ISAACS                                       NEW YORK, NY 10006
                                                                                                     RAYMOND J. AAB
  ________                                 Tel: (917) 551-1300 Fax: (917) 551-0030                    JESSICA SALLES
                                                     www.koehler-isaacs.com                           BARRY WASHOR
JEANNETTE BALDASARRE
A. JAMES BELL
LIAM L. CASTRO                                                                                 WRITER’S DIRECT DIAL
SONYA CHAZIN                                                                                           (917) 551-1317
RENA C. DAWSON
CYNTHIA DEVASIA
GABRIEL GREENBERG                The conference currently scheduled for September 24,
TALIA HAYNES                     2020, is adjourned until October 27, 2020, at 12:00
DAVID KIRSCH
MERCEDES M. MALDONADO            p.m. In addition, in the interests of justice, time
FELICIA PINTO                    will be excluded until the date of the conference.
ANDREW ROWE
JULIE PEARLMAN SCHATZ            SO ORDERED.
ANN SCHNEIDER
STEPHANIE SWINTON
PETER C. TROXLER                                                                            9/23/2020
HOWARD G. WIEN




                                                                                September 21, 2020
       Via ECF
       Hon. Loretta A. Preska
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                              Re: United States v. Daniel Daniel, 20Cr101

       Dear Judge Preska:

               I am CJA appointed counsel for Mr. Daniel Daniel. This letter is being submitted to
       request a 30-day adjournment of the upcoming status conference scheduled for September 24th at
       11 a.m. The adjournment will allow additional time for the Government and Counsel to finalize a
       pre-trial disposition. In the event that the Court grants the requested adjournment, Counsel
       consents to the exclusion of time under the Speedy Trial Act. I have spoken with AUSA Jessica
       Greenwood who consents to the adjournment.

               Thank you in advance for any and all consideration of this application. We will await
       further instructions from the Court on this matter.

                                                               Respectfully submitted,


                                                               _______________________
                                                               A James Bell, Esq.

       Cc: All counsel, by ECF
